Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 10/20/2020. Claims 1-11 are currently pending. 
Priority
Current application, US Application No. 17/074,723, is filed on 10/20/2020.

Claim Objections
	Claims 1-11 are objected to because of the following informalities:  As per claim 1, the limitation “current input data”  in “by employing the trained unit yield model and current input data” should be replaced with “the input data of the current production unit” or with an appropriate phrase for clarity.
As per claim 2, the phrase “labeling data is the unit yield acquired from historical wafer sort data” should be replaced with “labeling data as the unit yield acquired from historical wafer sort data” or with an appropriate phrase for clarity.
As per claim 2-11, claims are also objected because the base claim 1 is objected. 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 1, claim recites the limitation "the unit yield model" in “the unit yield model trained to determine from the training dataset”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “"the unit yield model" is interpreted as “the at least one unit yield model”.
	Claim also recites the limitation “the plurality of units” in “whether any of the plurality of units have yield higher than the unit yield threshold”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the plurality of units” is interpreted as “a plurality of units”.
	Claim also recites the limitation “the input” in “evaluate the input of a current production unit”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the input” is interpreted as “an input data”.
	Claim also recites the limitation “the trained unit yield model” in “employing the trained unit yield model”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the trained unit yield model” is interpreted as “one of the at least one unit yield model”.
	Claim also recites the limitation “the unit” in “whether the unit has higher yield than the unit yield threshold” and in “whether the unit can skip next testing step”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the unit” is interpreted as “the current production unit”.
As per claims 2-11, claims are also rejected under 35 USC 112(b) because base claim 1 is rejected under 35 USC 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for predicting and classifying yield to determine downstream testing steps, comprising: (1.A)
obtaining and preprocessing historical input and labeling data from a semiconductor fabrication process, (1.B)
setting a unit yield threshold for unit yield classification, (1.C)
training of at least one unit yield model using historical input and labeling data as a training dataset, the unit yield model trained to determine from the training dataset whether any of the plurality of units have yield higher than the unit yield threshold and can skip next testing step, (1.D)	
deploying of at least one unit yield model to evaluate the input of a current production unit, (1.E)
predicting, by employing the trained unit yield model and current input data, whether the unit has higher yield than the unit yield threshold, (1.F)
recommending whether the unit can skip next testing step. (1.G)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.C), (1.E) and (1.F) are treated by the Examiner as belonging to Mental Process grouping or Mathematical Concept grouping or the combination of both groupings as the limitations/steps involve mental determination, e.g. observation or judgement or evaluation, and/or mathematical relationships, e.g. mathematical relationship between a unit yield threshold and unit yield classification for (1.C), mathematical relationship between at least one unit yield model and the input of a current production unit for (1.E) and mathematical calculation for prediction outcome for (1.F), 
while the limitation/step (1.D) is treated as belonging to Mathematical Concept as the limitation involves training a model, i.e. calculation of the model parameter from the mathematical relationship between unit yield model and a data set consisting of historical input data and labeling data, and calculating a decision outcome for the next test step, i.e. skip or perform. Furthermore, the recited model is an abstract representation of an actual object (or process) and is recited in a high level of generality without any specific details. The recited model can be simply interpreted as an equation or formula, too.
The limitation/step (1.G) is treated as belonging to Mental Concept grouping as the limitation/step involves mental judgement.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method for predicting and classifying yield to determine downstream testing steps” and “obtaining and preprocessing historical input and labeling data from a semiconductor fabrication process”;
In Claim 3: “acquiring an ensemble of cost data from wafer sorting, die assembly, and final test process steps”;
In Claim 11: “automatically implementing the recommended decision in a manufacturing execution system”;
As per claim 1, the additional element in the preamble “A method for predicting and classifying yield to determine downstream testing steps” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The limitation/step “obtaining and preprocessing historical input and labeling data from a semiconductor fabrication process” represents a standard data collection and conditioning step in the art and only adds insignificant extra solution activity to the judicial exception. The data preprocessing step can be also treated as belonging to mathematical concept grouping as the step would typically involve mathematical calculations in the art.
As per claim 3, the limitation/step “acquiring an ensemble of cost data from wafer sorting, die assembly, and final test process steps” represents another data collection step in the art and only adds insignificant extra solution activity to the judicial exception.
As per claim 11, the limitation/step “automatically implementing the recommended decision in a manufacturing execution system” represents implementation of the step using computer technology in the art and only adds insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See David, Guah, Co and others in the list of prior art cited below)
	Claims 1-11, therefore, are not patent eligible.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David (US 20180358271 A1), hereinafter ‘David’ as best understood by the examiner.
As per claim 1, David discloses 
	A method for predicting and classifying yield to determine downstream testing steps, comprising: (techniques … yield prediction [abs], techniques to predict yield at any step of the process [0026], prediction by the algorithm [0094], algorithm can be a classification … types of machine learning [0095], The yield prediction can also be used to optimize final testing . if the product is predicted to be good with a high confidence value, then certain expensive tests can be skipped [0156])
obtaining and preprocessing historical input and labeling data from a semiconductor fabrication process, (semiconductor manufacturing process, data can be collected at every step … of the process for a production run, yield may be calculated for each step [0027, Fig. 1], equivalent to labeling data – see spec. “labeling data that can be wafer yield acquired” [pg. 6 upper section, pg. 7 lower section])
	setting a unit yield threshold for unit yield classification, (wafer, user defined threshold [0122], yield prediction [0141])
	training of at least one unit yield model using historical input and labeling data as a training dataset, (training dataset [0090], training wafers, inputs to the training model [0108], yield prediction, training … the model [0141])
	the unit yield model trained to determine from the training dataset whether any of the plurality of units have yield higher than the unit yield threshold and can skip next testing step, (training dataset [0090], model, predict yield, target yield, The target could be yield for an individual die on a wafer, or the entire wafer . The target could also be the yield of a packaged chip or product at final test , before burn-in , or a packaged chip or product at final test , after burn-in [0141, Fig. 11], The yield prediction can also be used to optimize … testing. if the product is predicted to be good with a high confidence value, then certain expensive tests can be skipped, if the product is predicted to be good … the decision can be made to forgo further testing [0156])
	deploying of at least one unit yield model to evaluate the input of a current production unit, (creating and deploying a model to evaluate a semiconductor manufacturing process in order to predict yield [0141], deploying the model for a wafer production run [claim 4])
	predicting, by employing the trained unit yield model and current input data, whether the unit has higher yield than the unit yield threshold, (yield prediction can be the prediction or outcome of a classification system or algorithm. The classification system or algorithm can determine if the product will be functional or non-functional after all manufacturing steps, input data set, yield production is positive [0136, Fig. 12], algorithm can be retrained [0090, 0101-0102], a yield prediction algorithm, the model is trained [0043, 0153-0154, 0159], model, retrained [0123-0124]) 
	recommending whether the unit can skip next testing step. (if the product is predicted to be good with a high confidence value, then certain expensive tests can be skipped, yield prediction, if the product is predicted to be good … the decision can be made to forgo further testing [0156])

As per claim 6, David discloses claim 1 set forth above.
David further discloses the unit corresponds to a wafer and the unit yield model is a wafer yield model. (model to predict yield [0021, Fig, 11], target of a … model can be … output of wafer probe test [0046]).

As per claim 9, David discloses claim 1 set forth above.
David further discloses the next testing step is the wafer sort testing. (wafer electrical testing, wafer sort tests and wafer acceptance tests can be used as a target to the … model [0046], a device can be predicted to be bad before wafer sort [0128], at or before wafer sort/test [0132]).

As per claim 10, David discloses claim 1 set forth above.
David further discloses the current input data is a stream of real time input data. (input data … real time data [0148], actual measurements in real time [0159]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over David in view of Guha (N. Guha, “Universal Model Builder for Accurate Semiconductor Yield Prediction Based on Early Product Life Data”, Eindhoven University of Technology Department of Mathematics and Computer Science, Master Thesis, 2019), hereinafter ‘Guha’.
As per claim 2, David discloses the claim 1 set forth above.
David further discloses the input data is selected from a data group consisting of in-process data, and process control monitoring data from a semiconductor fabrication process (collect input data [Fig. 6 606, Fig. 8 806, Fig. 11 1106], every step and sub-step of the process for production run and yield may be calculated for each step [0027], data … collected … work-in-progress ‘WIP’ [0035], data can be collected in process steps … where overlay … to be measured and controlled [0075], input parameters can originate from … monitor [0074], yield at waver sort, yield predictions and their associated confidence metrics … can be used make decisions about which tests to perform after wafer sort [0135]), but is not explicit on the unit yield acquired from historical wafer sort data and used in labeling data.

Guha discloses the unit yield acquired from historical wafer sort data used in labeling data (distribution  of the wafer-sort dataset … providing a … yield estimation [pg. 3 line 2-5], The results of wafer-sort … sent to fab ‘fabrication process’ to further optimize the silicon manufacturing process and hence improve yield. A digital map is attached to each wafer that has been tested to label [pg. 19 section 3.1.6 wafer-sort]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of David in view of Guha to acquire the unit yield from historical wafer sort data and use in labeling data in order to achieve an improved yield and manufacturing cost reduction. (David - need for new ways to improve yield and reduce manufacturing costs when implementing manufacturing solutions is needed [0008]).

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over David in view of Co (US 20070269911 A1), hereinafter ‘Co’.
As per claim 3, David discloses the claim 1 set forth above.
David further discloses cost data associated with wafer sorting, die assembly, and final test process steps, (need for new ways to … reduce manufacturing cost [0008 optimize and save costs in later processes [0128], wafer sort, packaging … the cost of any steps taken [0132], post-package yield, at wafer sort, final test, cost savings [0133], yield prediction is thus useful in determining if it is cost effective [0134])
	the unit yield threshold for unit yield classification, (confidence metric of the yield prediction … and the classification, prediction … threshold [0149], yield predictions can be used to reduce costs by more accurately predicting yield at wafer sort, final test, burn-in, and other post-wafer sort testing [0135])

However, David is silent regarding the cost data being used for the unit yield threshold calculation.

Co discloses threshold yield can be adjusted to minimize cost (The threshold yield can be adjusted to minimize manufacturing costs [0068], cost includes the cost of making … chips, module, assembly and testing [0007], low yield … is detected early using … sampling method, full testing is performed for low-yielding batches to prevent assembly … and excessive rework, overall manufacturing and testing costs may be minimized [0069]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of David in view of Co to use the cost data for the unit yield threshold calculation in order to achieve an improved yield and manufacturing cost reduction.

	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Co, Borthwick (US 20120278263 A1), hereinafter ‘Borth’.
As per claim 4, David and Co disclose the claim 3 set forth above.
David discloses the test cost of wafer sort, assembly test and final test and use of yield model (wafer sort, packaging … the cost of any steps taken [0132], post-package yield, at wafer sort, final test, cost savings [0133], model, predict yield [0141]). 

Co discloses threshold yield can be adjusted to minimize cost (The threshold yield can be adjusted to minimize manufacturing costs [0068], cost includes the cost of making … chips, module, assembly and testing [0007], low yield … is detected early using … sampling method, full testing is performed for low-yielding batches to prevent assembly … and excessive rework, overall manufacturing and testing costs may be minimized [0069]).

However, the combined prior art is silent regarding optimizing the unit yield threshold during unit yield model training to identify an optimal unit yield threshold.

Borth discloses training a model and adjust cost to identify the optimal precision threshold (models can be … trained to operate at industrial precision …. Operating points [abs], training … to develop model [0054], adjust cost factor C so that the threshold that yields desired precision [0100]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Borth to optimize the unit yield threshold during unit yield model training to identify an optimal unit yield threshold at which the total cost of wafer sorting, die assembly, and final test is minimal with respect to the model's characteristics in order to achieve an improved yield and manufacturing cost reduction.

As per claim 5, David, Co and Borth disclose claim 4 set forth above.
David further discloses predicting yield by employing the trained unit yield model using the current input data, whether a unit has higher yield than the optimal unit yield threshold. (the techniques described for identifying input data, collecting input data , transforming the input data , training and re-training the model, and deploying the model, are applicable to yield prediction and evaluation of other targets [0141])

	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Ouyang (US 20090317924 A1), hereinafter ‘Ouyang’.
As per claim 7, David discloses claim 1 set forth above.
David further discloses the unit corresponds to a lot and the unit yield model (training input data set, lot or wafer ID [0111], yield prediction [0127-0129], yield, model [0141]), but is not explicit on a lot yield model.

Ouyang discloses use of lot yield in yield modeling (wafer … good yield … bad yield, estimates lot/wafer yield based on testing results receives testing/measurement data from step 110 and data from the yield model database and estimates the wafer/lot yield [0048, Fig. 7], yield model, optimization method [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ouyang to use a lot yield model in order to achieve an improved yield and manufacturing cost reduction.

As per claim 8, David discloses the claim 7 set forth above.
David discloses training unit yield model (training and re-training the model, and deploying the model, are applicable to yield prediction [0141]).

Ouyang discloses use of lot/wafer yield in yield modeling (wafer … good yield … bad yield, estimates lot/wafer yield based on testing results receives testing/measurement data from step 110 and data from the yield model database and estimates the wafer/lot yield [0048, Fig. 7], yield model, optimization method [0027]) and 
	it is a well-known fact that a lot normally consists of a finite number of wafers in the art.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ouyang to train the lot yield model using the wafer yield model in order to achieve an improved yield and manufacturing cost reduction.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over David in view of Smith (US 20050132306 A1), hereinafter ‘Smith’.
As per claim 11, David discloses the claim 1 set forth above.
David further discloses wherein the recommending step further comprises a step of implementing the recommended decision in a manufacturing execution system. (machine learning algorithms, not recommended (or recommended) for continuing processing, determining if it is cost effective to continue processing of a product [0042]), but is silent regarding automatic implementation.

Smith discloses implementing directives (instructions) to the tool for decision system (dynamic measurement directives to the … tool, method implemented within the … decision system … generates a prediction … and selects sites [0743, Fig. 123B, 113A, 113B]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of David in view of Smith to automatically implement the recommended decision in a manufacturing execution system in order to achieve an improved yield and manufacturing cost reduction.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Rivoir (US 20190377027 A1) discloses finding cost-optimal decision thresholds using variable of yield loss and test escape (model the cost of escapes and yield loss [0200], obtain the overall cost minimum [0227], decision threshold and risk of escape or yield loss, finding cost-optimal decision thresholds [0235, Figs. 22a-d]).
	Dai discloses a total cost of a system (The overall cost of an … system consists of manufacturing, testing (wafer sort and final testing) and packaging [0004]).
	Burch (US 20210118754 A1) discloses identifying the relative importance of particular PCM variables to yield (input data from all test sites, yield performance, model, identify the relative importance of particular PCM variables to yield, product yield and wafer sort [0026]).
	Gabriel (US 20150338453 A1) discloses relationship among cost, yield and threshold (cost information collected [0052], a determination that an expected test yield has not met a threshold value [0007]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865